Citation Nr: 0716512	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
lower back condition.

4.  Entitlement to a rating in excess of 10 percent for a 
nose fracture with a deviated nasal septum.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for diplopia of the 
left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in January 
2003 with more than 20 years of service.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.

While the veteran initially appealed eleven issues, he 
indicated in his substantive appeal that he only wished to 
continue the appeal of seven issues.  His claim of 
entitlement to service connection for hearing loss was 
granted, which is considered a full grant, absent the filing 
of a notice of disagreement.  Thus, while the veteran's 
representative listed several additional issues (great toe 
onychomycosis, sinusitis, genital warts, and a great toe 
disability) in his March 2007 brief, the appeal of these 
issues has not been perfected; and, the Board therefore lacks 
the jurisdiction to adjudicate them.

The issue of diplopia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran has 
range of motion in his left shoulder to more than shoulder 
level.

2.  The objective medical evidence shows that the veteran has 
range of motion in his left knee from 0 degrees to at least 
120 degrees.

3.  The evidence fails to show any left knee instability.

4.  The veteran has forward flexion to 80 degrees and full 
side to side bending.

5.  The objective evidence fails to show any neurological 
deficit related to the veteran's lower back disability.

6.  The veteran's service-connected nose fracture with a 
deviated nasal septum is assigned a 10 percent rating, which 
is the maximum schedular rating authorized under Diagnostic 
Code 6502.  

7.  The evidence fails to show a current cervical spine 
disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5024, 5201 (2006).

2.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5010, 5257, 
5260, 5261 (2006).

3.  Criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(2006).

4.  Criteria for a rating in excess of 10 percent for a nose 
fracture with a deviated nasal septum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.97, DC 6502 (2006).


5.  Criteria for service connection for a cervical spine 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Left shoulder

The veteran's left shoulder is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, DC 5024 as tenosynovitis, which 
directs that disabilities will be rated based on limitation 
of motion of the affected parts.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5010, Note (1).

In order to obtain a rating in excess of 10 percent for a 
disability impacting the non-dominant or minor arm, the range 
of motion the minor arm must be limited to shoulder level (in 
which case a 20 percent rating is assigned).  A 30 percent 
rating is assigned when the range of motion of the non-
dominant arm is limited to 25 degrees from the side. 

While the veteran has indicated that his left shoulder is 
painful, the medical evidence fails to show that the shoulder 
disability restricts the motion of his left arm to shoulder 
level.

At a VA examination in July 2003 the examiner noted that the 
veteran had a small amount of crepitus at the extremes of 
motion, but he had 5/5 strength in all four extremities.  In 
February 2005 a VA examiner found the veteran's left shoulder 
to be entirely normal.  

The veteran underwent a third VA examination in April 2005 at 
which he reported injuring his left shoulder 15 years 
earlier, but could not remember how.  The veteran indicated 
that he currently had shoulder pain and irritation daily, but 
stated that he had never required surgery on his shoulder or 
used any assistive device.  The examiner found no tenderness 
to palpation, and there was no significant atrophy of the 
left shoulder.  While there was minor grinding upon rotation 
of the left shoulder, the veteran had both abduction and 
forward flexion to 150 degrees with the left arm.  The 
examiner noted that there was pain at the extremes of motion, 
but no additional limitation of motion was seen upon 
repetitive motion.  The veteran was diagnosed with tendonitis 
of the left shoulder.

The veteran's file is void of any VA treatment records 
showing shoulder treatment.

The veteran was able to flex and abduct his left shoulder to 
well more than shoulder level (roughly 90 degrees) at his 
most recent VA examination; and at no time during the course 
of the appeal has the veteran been shown not to have motion 
in his left shoulder beyond shoulder level. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
while the veteran was noted to have some pain during range of 
motion testing, the pain was only present at the extremes 
(150 degrees), which is well above the shoulder level 
restriction required for a 20 percent rating.  Additionally, 
the examiner indicated in 2005 that there was no additional 
limitation in the range of motion following repetitive 
motion. 

Under the circumstances of this case, the criteria for a 
rating in excess of 10 percent for a left shoulder disability 
have not been met; and the veteran's claim is therefore 
denied.  

Left knee

The veteran's left knee is currently rated at 10 percent 
under 38 C.F.R. § 5010-5257.  Under this diagnostic code, a 
10 percent rating is assigned for slight impairment of the 
knee involving either recurrent subluxation or lateral 
instability; while a 20 percent rating is assigned for either 
moderate subluxation or moderate lateral instability.  

In his substantive appeal, the veteran indicated that he had 
recurrent subluxation and lateral instability in his left 
knee, which caused the left knee to slip during turning and 
stopping.  The veteran also indicated that his knee became 
painful when walking or running.  However, at VA examination, 
no instability was found.  The examiner noted that the 
veteran had undergone ACL surgery, but found that all the 
left knee ligaments were stable.  Furthermore, the veteran's 
claims file is void of any other medical evidence showing 
instability in the left knee.

As such, without current medical evidence of either 
instability or subluxation, a higher rating is not available 
under this rating code.

A higher rating has been considered based on limitation of 
motion, but the range of motion of the veteran's knees has 
consistently exceeded the limitation of motion necessary for 
a compensable rating under either DC 5260 or DC 5261 (for 
limitation of flexion and limitation of extension 
respectively).  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, while a 20 
percent rating is assigned when flexion is limited to 30 
degrees; and under DC 5261, a 10 percent rating is assigned 
when extension of the leg is limited to 10 degrees, while a 
20 percent rating is assigned when extension is limited to 15 
degrees.  

At a VA examination in February 2005, the veteran had range 
of motion in his left knee from 0 to 130 degrees.  The 
examiner noted that the veteran did have some trouble with 
squatting, as he could only flex his left knee to 120 degrees 
while squatting and had trouble getting up from his squat.  
Nevertheless, 120 degrees of flexion greatly exceeds the 
limitation of flexion to 45 degrees that is required for a 
compensable rating.

Treatment records did not provide any additional range of 
motion measurements.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the 
veteran's February 2005 VA examination, the examiner noted 
that the veteran had some pain due to the screw implanted in 
the veteran's left knee during his ACL surgery.  
Nevertheless, this appeared to only limit the flexion of the 
veteran's knee from 130 degrees to 120 degrees during 
squatting.  As such, an additional rating is not warranted 
under the rating criteria for limitation of motion.

A rating has also been considered under the rating criteria 
for arthritis.  Under DC 5010, traumatic arthritis, when 
substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §  4.71a, DC 5010, 
Note (1).

An x-ray of the veteran's left knee in February 2005 showed 
minor degenerative changes.  However, as discussed above, the 
veteran has not demonstrated compensable limitation of motion 
at either of his VA examinations, and the veteran is already 
receiving 10 percent for his left knee.

As such, given that the medical evidence of record fails to 
show either instability, or compensable limitation of motion, 
in either knee, the criteria for a rating in excess of 10 
percent have not been met, and the veteran's claim is 
therefore denied.

Lower back

The veteran asserted in his substantive appeal that his lower 
back has characteristic pain associated with bending and 
lifting of objects.  He also felt that he had limited forward 
flexion.  He has been diagnosed with mechanical back pain.

The veteran's lower back is currently rated at 10 percent.  
During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the old rating criteria, a lumbosacral strain was rated 
under 38 C.F.R. § 4.71a, DC 5295.  A 10 percent rating was 
assigned for a lumbosacral strain with characteristic pain on 
motion; a 20 percent rating was assigned for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

At a VA examination in February 2005, the examiner noted that 
the veteran had a long history of lumbar spine pain, but 
opined that it was largely confined to muscles and ligaments, 
as x-rays showed no evidence of any structural abnormality in 
the veteran's spine.  The veteran could flex to 80 degrees 
(although he had pain on the way back up) and could extend to 
15 degrees without pain, and to 45 degrees with pain.  The 
veteran also had rotation to the left and right of 80 degrees 
and lateral flexion to the left and right of 30 degrees.

While the veteran has complained of back pain throughout the 
course of his appeal, the medical evidence has failed to show 
muscle spasm on extreme forward bending.   For example, the 
veteran demonstrated 80 degrees of forward flexion at his VA 
examination, and no spasm was noted.  Additionally, the 
veteran's VA examination showed no loss of lateral spine 
motion in the standing position, as the veteran had full 
lateral flexion and better than normal rotation bilaterally.  
As such, a rating in excess of 10 percent is not warranted 
under DC 5295.

Additionally, ratings were available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, 
5292.  Under this diagnostic code, 10, 20, and 40 percent 
ratings were assigned based on whether the limitation of 
motion of the lumbar spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

As noted above, the veteran demonstrated forward flexion to 
80 degrees at his February 2005 VA examination.  The 
veteran's treatment records fail to provide any additional 
information about the range of motion of the veteran's spine.  
While the 2005 examination showed slight limitation of 
motion, 80 degrees of forward flexion cannot be considered 
moderate limitation of motion.  As such, a rating in excess 
of 10 percent is not available for limitation of motion of 
the spine under the old criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

At his most recent VA spinal examination, the veteran had 
forward flexion to 80 degrees which clearly exceeds the 60 
degrees or less of flexion that is required for a 20 percent 
rating.  The medical evidence has also failed to show muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  As such, a rating in excess 
of 10 percent based on limitation of motion of the spine is 
not available under the revised criteria.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  

At a July 2002 examination, the veteran's deep tendon 
reflexes were intact and equal bilaterally.  The veteran had 
a normal sensation to pinprick and light touch, as well as 
proprioception in all four extremities.

At the veteran's February 2005 examination, the examiner 
found no radiation of pain into the veteran's legs, and noted 
that the veteran did not have any history of numbness.  The 
examiner also indicated that a neurologic examination showed 
equal and active deep tendon reflexes, no sensory 
abnormality, and no nerve root compression.

As such, evidence of a neurological disability related to the 
veteran's lower back disability has not been shown.

Accordingly, the criteria for a rating in excess of 10 
percent for a lower back disability have not been met, and 
the veteran's claim is therefore denied.

Nose fracture with a deviated nasal septum 

The veteran asserted in his substantive appeal that his left 
nasal passage was 100 percent blocked when trying to inhale 
and the right nasal passage was partially blocked (70 
percent) which caused all breathing to be through his mouth.

The veteran is currently rated at 10 percent for nose 
fracture with a deviated nasal septum under 38 C.F.R. § 4.97, 
DC 6502.  Under this DC, a 10 percent rating is assigned when 
the traumatic deviation of the nasal septum causes either a 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  It is noted that this is 
the maximum schedular rating available under this rating 
criteria.  As such, a schedular rating in excess of 10 
percent is not available.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  

At a VA examination in July 2002, the examiner found that the 
veteran's septum was deviated to the left, significantly 
reducing the size of the left nasal opening.  The examiner 
was unable to find any perforations in the septum and noted 
that the veteran was able to move air through both nasal 
passages, although it was somewhat restricted on the left.

The veteran's claims file is void of any evidence to suggest 
that his deviated septum is unusual for an injury of that 
type; and no evidence has been presented showing either 
marked interference with employment or frequent periods of 
hospitalization as a result of the deviated septum.  As such, 
an extra-schedular rating is not warranted.

Accordingly, a rating in excess of 10 percent is not 
available for the veteran's deviated septum and his claim is 
therefore denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

At a VA examination in July 2002, the examiner noted that x-
rays had been interpreted as showing degenerative disc 
disease (DDD) in the cervical spine.  However, upon 
subsequent review of the cervical spine films, the examiner 
concluded that the veteran's had a normal cervical spine 
without any evidence of DDD or other abnormality.

The veteran asserted in his substantive appeal that the 
examiner performed no examination of his cervical spine, 
which he contends rendered the findings inadequate for rating 
purposes.

The veteran underwent another VA examination in February 
2005, at which the examiner indicated the range of motion of 
the cervical spine was entirely normal, although the veteran 
did have some mild degree of paraspinal cervical spine muscle 
pains that occurred on rotation.  No cervical spine 
disability was diagnosed.

No treatment records have been submitted showing a cervical 
spine disability.

While the veteran had some complaint of pain upon range of 
motion testing in 2005, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

In this case, the medical evidence of record fails to show a 
current cervical spine disability; and, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a cervical spine 
condition is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in January 2004 and March 2005.  By these, and by the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

Service medical records have been obtained, and the veteran 
was provided with numerous VA examinations (the reports of 
which have been associated with the claims file).  The 
veteran also indicated in April 2005 that he had no 
additional evidence to substantiate his claim.  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a left shoulder 
disability is denied.

A rating in excess of 10 percent for a left knee disability 
is denied.

A rating in excess of 10 percent for a lower back disability 
is denied.

A rating in excess of 10 percent for a deviated septum is 
denied.

Service connection for a cervical spine condition is denied.


REMAND

VA regulations provide that diplopia which is only occasional 
or correctable is not considered a disability.  38 C.F.R. 
§ 4.77.

The evidence of record demonstrates that the veteran 
currently has intermittent diplopia, which occurs most often 
as his eyes become tired.  The diplopia is most pronounced 
when the veteran looks down and to the left.

At a VA examination in August 2002, the examiner indicated 
that the veteran had diplopia intermittently, but found that 
it was correctable, or at least reducible, with the use of a 
prism.  

In his substantive appeal, the veteran indicated that prisms 
are not suitable to correct his diplopia as they would cause 
double vision when looking forward.  

The veteran underwent another VA eye examination in February 
2005, but the examiner failed to address the veteran's 
contention that prisms would not correct his diplopia.

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an eye 
examination with an individual with the 
appropriate expertise.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it.  
Any opinion should be supported by a 
complete rationale.  The examiner should 
specifically:

*	Determine whether the veteran's 
diplopia is correctible by prisms; 
regardless of the direction in which 
the veteran looks.   

*	Ascertain to the extent possible,  
whether the veteran's diplopia occurs 
only occasionally, or whether it occurs 
more frequently.

2.  Once the opinion is obtained, 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


